Citation Nr: 1805519	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-10 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), in excess of 50 percent between March 18, 2010 and July 14, 2015, and in excess of 70 percent since July 15, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD (TDIU) prior to July 15, 2015. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision and January 2016 by a Department of Veterans Affairs (VA) Regional Office (RO). 

The June 2011 rating decision granted service connection for PTSD and assigned a 50 percent rating effective March 18, 2010.  The January 2016 rating decision granted entitlement to TDIU effective July 15, 2015.  The Board notes that in a July 2015 rating decision, the rating for PTSD was increased to 70 percent, effective July 15, 2015.  As this increase did not constitute a full grant of the benefit sought for the entire appeal period, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In the March 2017 hearing, the undersigned Veteran's Law Judge took jurisdiction over the issue of entitlement to a TDIU prior to July 15, 2015.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in March 2017.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the preponderance of the evidence shows that the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to symptoms such as difficulty sleeping, exacerbated irritability, anxiety, isolation, hypervigilance, and an inability to engage in social activities for the entire appeal period.  The evidence is against finding that the Veteran's PTSD resulted in, or more nearly approximated, total occupational and social impairment. 

2.  The preponderance of the evidence establishes that the Veteran was unable to obtain or maintain substantially gainful employment due to service-connected PTSD since March 18, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent disability rating, but no higher, for PTSD have been met.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to a TDIU since March 18, 2010, have been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating for PTSD 

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. § 4.125(a).

Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the RO certified the Veteran's appeal to the Board in 2010, this claim is governed by the DSM-IV. 

Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

According to the DSM-IV, in relevant part, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

Schedular Analysis

The Veteran contends that he is entitled to an initial increased rating in excess of 50 percent between March 18, 2010 and July 14, 2015, and in excess of 70 percent since July 15, 2015 for his service-connected PTSD.  As noted above, a June 2011 rating decision granted service connection for PTSD and assigned a 50 percent rating effective March 18, 2010, the date of the claim for service connection.  During the pendency of the appeal, in January 2016, the RO increased the evaluation for PTSD to 70 percent beginning July 15, 2015, the date of the Veteran's latest VA examination.  

A June 2010 letter from the Veteran's VA treating physician indicated that the Veteran began treatment for his PTSD in March 2010.  The physician stated that the Veteran reported symptoms of irritability, nervousness, nightmares, feeling that he is locked in one place, and hyper-vigilance.  She also stated that the Veteran reported frequent disturbing dreams, intense psychological distress, avoidance behaviors, social isolation, and frequent insomnia.  The physician noted the Veteran's statements that his PTSD has significantly impaired his familial and social relationships and that he has few friends and is socially isolating himself.  The physician opined that the despite the Veteran's compliance with treatment recommendation, the Veteran's prognosis is poor considering the extreme trauma he experienced and the long-term, entrenched nature of his symptoms. 

The Veteran was afforded a VA psychological examination in December 2010.  The examiner diagnosed the Veteran with chronic PTSD and polysubstance dependence in full remission.  The examiner noted that the Veteran avoided thoughts, feelings, or conversations associated with the trauma as well as avoided crowds.  The Veteran reported poor sleep, due to recurrent nightmares, and poor concentration.  The examiner also noted that the Veteran had a long term drug problem after returning from Vietnam and continued to smoke marijuana occasionally.  The examiner opined that the Veteran's symptoms impacted his social functioning, but otherwise his functioning was mildly impaired.  The examiner also opined that the Veteran had no difficulty performing daily activities and establishing and maintaining effective relationships. 

In an April 2014 letter, the Veteran's VA treating physician noted that the Veteran exhibited persistent symptoms of PTSD to include: intrusive and distressing daytime thoughts; hypervigilance; exaggerated startled response; avoidance of trauma; emotional and physical reaction to re-experiencing trauma; insomnia; distractibility; impaired short term memory; irritability; poor anger control; violent impulses; emotional numbing; difficulty with interpersonal relationships; and detachment.  The physician indicated that the Veteran's GAF score has not exceeded 51, despite his treatment.  The physician further opined that the Veteran would require long-term comprehensive treatment and regarded the Veteran as functionally disabled due to the severity PTSD.

A May 2014 letter by another VA treating physician also indicated that the Veteran had intrusive thoughts, irritability, and difficulties modulating his mood.  The physician stated that as a result, the Veteran remains fairly isolated and limited in his abilities to establish and maintain relationships.  Another VA physician also indicated that the Veteran should be rated as 100 percent disabling for his service-connected PTSD.  See February 2015 VA treatment record. 

The Veteran was afforded another VA psychological examination in July 2015.  The examiner noted that there has been no improvement in the Veteran's social functioning since the December 2010 VA examination as the Veteran remained married for 45 years and as the sole caretaker for his disabled wife, which exacerbated his PTSD.  The examiner noted that the Veteran describes himself as a loner and has not been able to sustain relationships.  The Veteran has preferred to withdraw and has a distant relationship with his two grown children.  The examiner noted the Veteran's symptoms of anxiety, panic attacks, irritability/anger, social isolation, inability to establish and maintain effective relationships, hypervigilance, intrusive thoughts, and sleep impairment with recurrent nightmares.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement, thinking, and/or mood.  

Upon careful review of the evidence, the Board finds that the degree of the Veteran's symptomatology more nearly approximates a 70 percent disability rating for the entire appeal period.  In other words, resolving doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating beginning March 18, 2010.  38 U.S.C. § 5107; 38 C.F.R. § 4.130, Diagnostic Code 9411; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe as noted in the April 2014 letter by a VA physician, the Veteran has consistently reported significant symptoms related to his PTSD with little improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire appeal period. 

The Board finds, however, that a disability rating greater than 70 percent is not appropriate for any point during the appeal period because the Veteran does not have total social and occupational impairment.  During the appeal period, the Veteran's PTSD has been manifested by symptoms such as depressed mood, anxiety, chronic sleep impairment and nightmares, mild memory loss, disturbances of motivation and mood, isolation, hypervigilance, and difficulty in establishing and maintaining effective work and social relationships, all resulting in deficiencies in most areas, but less than toil social and occupational impairment.  

Although the Veteran clearly has a serious disability and VA physicians have regarded him as functionally disable and opined that the Veteran should be granted 100 percent disabled for his PTSD, the Veteran exhibits few of the symptoms notes as applicable for a 100 percent rating.  See February 2015 VA treatment record  There has been no indication of gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relative, own occupation, or own name.  

The Board acknowledges that the Veteran reported persistent suicidal attempts in his hearing testimony, however the Veteran has routinely denied suicidal or homicidal ideation in his VA psychological examinations and there is no other medical evidence indicating suicide attempts.  Although the evidence of record suggests some memory and orientation problems such as forgetting the day of the week, there is no indication of memory loss that rises to the level of forgetting the names of close relatives or own name.  On the contrary, at the July 2015 VA examination, the Veteran was documented as having only mild memory loss (such as forgetting names, directions, or recent events).  

The Board also notes the Veteran's contentions that he has minimal personal hygiene and often does not feel like eating the food he prepares himself.  See March 2017 hearing testimony.  However, the Board does not feel that this rises to level of neglect of personal hygiene.  For instance, at the July 2015 VA examination there was no indication that the Veteran neglected his personal appearance or hygiene or that there was an intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene.  

The Board has considered the Veteran's contentions, as reflected in his March 2017 hearing testimony.  The Veteran is competent to describe his symptoms and the Board does not doubt that the Veteran's PTSD has had an impact on his daily functioning.  In this case, however, the Board finds that the objective medical findings by skilled medical professionals are more persuasive.  

Thus, upon consideration of all the evidence and resolving any reasonable doubt in favor of the Veteran, the Board concludes that an initial disability rating of 70 percent, but no higher, is warranted for the Veteran's PTSD for the entire appeal period, effective March 18, 2010.


III.  Earlier Effective Date for TDIU

Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving an increased disability rating, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is reasonably raised by the record.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities affecting a single body system are considered to be one disability.  Id. 

In the January 2016 rating decision, the RO granted entitlement to TDIU, effective July 15, 2015, the date the RO determined the issue of TDIU was raised by the record.  During the March 2017 hearing, the undersigned Veterans Law Judge took jurisdiction over the issue of TDIU prior to July 15, 2015 as part of the Veteran's PTSD increased rating claim as evidence in the record suggests that the Veteran was unable to obtain substantially gainful employment prior to July 15, 2015.  

Before this Board decision, for the period prior to July 15, 2015, the Veteran was service connected for PTSD, rated at 50 percent as of March 18, 2010; tinnitus, rated at 10 percent disabling as of March 18, 2010; and bilateral hearing loss rated noncompensable as of March 18, 2010, which does not meet the criteria for a schedular TDIU.  As of this Board decision, the Veteran is service connected for PTSD, rated at 70 percent for the entire appeal period, therefore the Veteran's service-connected disabilities have met the percentage rating standards for a schedular TDIU as of March 18, 2010, the date of the Veteran's claim.  See 38 C.F.R. § 4.16(a).  However, even though the Veteran meets the threshold requirement for obtaining a schedular TDIU during the period on appeal, the Board must consider whether his service-connected disabilities precluded him from securing and following substantially gainful employment prior to July 15, 2015.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

On the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, the Veteran reported that he worked full-time as a communications technician from 1969 until his retirement in February 2001.  He indicated that he did not retire on his own terms because his PTSD symptoms prevented him from getting along with many people.  

In his March 2017 hearing testimony, the Veteran reported that after his retirement from telecommunications in 2001, he attempted to be a furniture salesman.  He stated that he worked there for about a month and had to quit because his PTSD symptoms made it difficult to be around and work with other people.

The Veteran's PTSD causes occupational and social impairment with deficiencies in most areas.  In particular, a January 2010 PTSD screen indicated that the Veteran was constantly on guard, easily startled, had difficulty concentrating, and felt detached from others and activities.  Additionally, an April 2014 letter from the Veteran's treating physician regarded the Veteran as functionally disabled.  The VA physician stated that the Veteran suffered from persistent symptoms of PTSD to include, intrusive and distressing daytime thoughts, exaggerated startled response, distractibility, impaired short-term memory, irritability, poor anger control, violent impulses, difficulty with interpersonal relationships, and detachment.  A May 2014 VA treatment record indicated that the Veteran suffered from irritability, had difficulty modulating his mood and affect, remained fairly isolated, and had difficulty establishing and maintaining relationships as well as had difficulties with memory and concentration.  Moreover, the July 2015 VA examination indicated that in addition to the above symptoms, the Veteran also had difficulty in adapting to stressful circumstances, including work or a work like setting and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.

Given the Veteran's credible lay statements regarding the impact of his service-connected disabilities on his ability to work and the functional limitations described by VA physicians and examiners, the Board finds that the Veteran's service-connected PTSD likely prevented him from obtaining and maintaining gainful employment beginning March 18, 2010. 


ORDER

For the appeal period from March 10, 2010, to July 14, 2015, entitlement to a 70 percent rating, but no higher,  for PTSD is granted.

For the appeal period beginning July 15, 2015, entitlement to a rating in excess of 70 percent for PTSD is denied.

Beginning March 18, 2010, entitlement to a TDIU is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


